       Case 3:16-cv-02787-WHO Document 437 Filed 01/22/19 Page 1 of 4



 1 [Counsel listed on signature page]

 2
                                UNITED STATES DISTRICT COURT
 3
                              NORTHERN DISTRICT OF CALIFORNIA
 4                                 SAN FRANCISCO DIVISION

 5    HUAWEI TECHNOLOGIES CO., LTD.,
      HUAWEI DEVICE USA, INC., and
 6    HUAWEI TECHNOLOGIES USA, INC.,
                                                        Case No. 3:16-cv-2787-WHO
 7                  Plaintiffs / Counterclaim-
                    Defendants,
 8    v.                                                JOINT CASE MANAGEMENT
                                                        CONFERENCE STATEMENT
 9    SAMSUNG ELECTRONICS CO., LTD.,
      SAMSUNG ELECTRONICS AMERICA,                      Date:         January 29, 2019
10    INC.,                                             Time:         2:00 p.m. (by phone)
11                                                      Judge:        Honorable William H. Orrick
                    Defendants / Counterclaim-
                    Plaintiffs,                         Trial Date:   April 1 or Sept. 3, 2019
12
                    and
13
      SAMSUNG RESEARCH AMERICA,
14
                    Defendant,
15    v.
16    HISILICON TECHNOLOGIES CO., LTD.,
17                  Counterclaim-Defendant.
18
            Pursuant to the Court’s Order of October 1, 2018 (Dkt. 413), Federal Rule of Civil Procedure
19
     26(f), Civil Local Rule 16-9(a), and the Standing Order for All Judges of the Northern District of
20
     California – Contents of Joint Case Management Statement, Plaintiffs/Counterclaim-Defendants
21
     Huawei Technologies Co., Ltd., Huawei Device USA, Inc., and Huawei Technologies USA, Inc.,
22
     and Counterclaim-Defendant Hi-Silicon Technologies Co. Ltd. (collectively, “Huawei”) and
23
     Defendants/Counterclaim-Plaintiffs Samsung Electronics Co., Ltd., and Samsung Electronics
24
     America, Inc., and Defendant Samsung Research America (collectively “Samsung”) jointly submit
25
     this Case Management Statement.
26

27

28

                                                     -1-                      Case No. 3:16-cv-2787-WHO
                                                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:16-cv-02787-WHO Document 437 Filed 01/22/19 Page 2 of 4



 1          At this time, the parties do not have any specific issues to address at the January 29, 2019

 2 telephonic case management conference, other than the trial date, but will be prepared to discuss the

 3 current status of the case.

 4

 5 I.       ADDITIONAL INFORMATION REQUIRED BY THE DISTRICT’S STANDING
            ORDER
 6

 7          The parties previously submitted a Joint Case Management Conference Statement (Dkt. 67)

 8 that includes additional information required by the District’s Standing Order, such as the basis for

 9 jurisdiction, the factual background for this case, and the principal disputed legal issues. The parties

10 update this information as follows:

11          Pending Motions. Huawei’s Motion to Strike the Jury Demand for Samsung’s Breach of

12 Contract Counterclaim (Dkt. 434) was filed on January 7, 2019. Briefing on the motion is scheduled

13 to be completed on January 29, 2019, and a hearing on the motion has been noticed for February

14 13, 2019.

15          Discovery Status. Discovery is closed. Samsung reserves the right to depose Huawei’s

16 experts regarding expert reports served after the close of discovery. Huawei believes that there is

17 no basis or need for further expert depositions, but, if such depositions are pursued by Samsung,

18 Huawei also reserves the right to depose Samsung’s expert Dr. Gregory Leonard with respect to his
19 supplemental expert report served after the close of discovery.

20          Pretrial Conference Statement. The parties are scheduled to submit their pretrial conference

21 statement to the Court on February 18 (if the Court sets the trial for April 1). The parties are

22 continuing to discuss potential ways to narrow further the claims for trial.

23

24

25

26

27

28

                                                       -2-                      Case No. 3:16-cv-2787-WHO
                                                              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
      Case 3:16-cv-02787-WHO Document 437 Filed 01/22/19 Page 3 of 4



 1   Dated: January 22, 2019                              Respectfully Submitted,
 2
     By: /s/ Michael J. Bettinger                         By: /s/ Charles K. Verhoeven
 3
     Michael J. Bettinger (SBN 122196)                    Charles K. Verhoeven (Cal. Bar No. 170151)
 4
     mbettinger@sidley.com                                charlesverhoeven@quinnemanuel.com
 5   Irene Yang (SBN 245464)                              David A. Perlson (Cal. Bar No. 209502)
     irene.yang@sidley.com                                davidperlson@quinnemanuel.com
 6                                                        QUINN EMANUEL URQUHART &
     SIDLEY AUSTIN LLP
 7   555 California Street, Suite 2000                    SULLIVAN, LLP
     San Francisco, CA 94104                              50 California Street, 22nd Floor
 8                                                        San Francisco, CA 94111
     415-772-1200 – Telephone
     415-772-7400 – Facsimile                             415-875-6600 – Telephone
 9
                                                          415-875-6700 – Facsimile
10
     David T. Pritikin (pro hac vice)
     dpritikin@sidley.com                                 Kevin Johnson (Cal. Bar No. 177129)
11
     David C. Giardina (pro hac vice)                     kevinjohnson@quinnemanuel.com
12                                                        Victoria Maroulis (Cal. Bar No. 202603)
     dgiardina@sidley.com
     Douglas I. Lewis (pro hac vice)                      victoriamaroulis@quinnemanuel.com
13
                                                          QUINN EMANUEL URQUHART &
     dilewis@sidley.com                                   SULLIVAN, LLP
14
     John W. McBride (pro hac vice)                       555 Twin Dolphin Drive, 5th Floor
15   jwmcbride@sidley.com                                 Redwood Shores, CA 94065
     SIDLEY AUSTIN LLP                                    650-801-5000 – Telephone
16   One South Dearborn                                   650-801-5100 – Facsimile
17   Chicago, IL 60603
     312-853-7000 – Telephone                             Attorneys for Samsung Electronics Co., Ltd.,
18   312-853-7036 – Facsimile                             Samsung Electronics America, Inc., and
19                                                        Samsung Research America, Inc.
     Attorneys for Huawei Technologies Co., Ltd.,
20   Huawei Device USA, Inc., Huawei
21   Technologies USA, Inc., and HiSilicon
     Technologies Co., Ltd.
22

23

24

25

26

27

28

                                                    -1-                        Case No. 3:16-cv-2787-WHO
                                                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
      Case 3:16-cv-02787-WHO Document 437 Filed 01/22/19 Page 4 of 4



 1                                          ATTESTATION
 2

 3         Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in

 4 the filing of this document has been obtained from the other signatories above.

 5

 6 Dated: January 22, 2019                       By: /s/ Nathan A. Greenblatt
                                                      Nathan A. Greenblatt
 7                                                    Attorney for Huawei Technologies Co., Ltd.,
                                                      Huawei Device USA, Inc., Huawei Technologies
 8
                                                      USA, Inc., and HiSilicon Technologies Co. Ltd.
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -1-                      Case No. 3:16-cv-2787-WHO
                                                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
